                      Case 4:20-cv-05640-YGR Document 70 Filed 09/14/20 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099
                 tboutrous@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666
                 rdoren@gibsondunn.com
            3    DANIEL G. SWANSON, SBN 116556
                 dswanson@gibsondunn.com
            4    JAY P. SRINIVASAN, SBN 181471
                 jsrinivasan@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    VERONICA S. LEWIS (Texas Bar No.
                 24000092; pro hac vice)
            9    vlewis@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
           10    2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
           12
                 MARK A. PERRY, SBN 212532
           13    mperry@gibsondunn.com
                 CYNTHIA E. RICHMAN (D.C. Bar No.
           14    492089; pro hac vice)
                 crichman@gibsondunn.com
           15    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
           16    Washington, DC 20036-5306
                 Telephone: 202.955.8500
           17    Facsimile: 202.467.0539
           18    Attorneys for Defendant, APPLE INC.
           19

           20                                  UNITED STATES DISTRICT COURT
           21                             NORTHERN DISTRICT OF CALIFORNIA
           22

           23    EPIC GAMES, INC.,                              CASE NO. 20-CV-05640-YGR

           24                    Plaintiffs,

           25          v.                                      NOTICE OF APPEARANCE OF COUNSEL
                                                               FOR DEFENDANT APPLE INC.
           26    APPLE INC.,
                                                               The Honorable Yvonne Gonzalez Rogers
           27                    Defendant.

           28

Gibson, Dunn &
Crutcher LLP
                                               DEFENDANT’S NOTICE OF APPEARANCE
                                                    CASE NO. 20-CV-05640-YGR
                       Case 4:20-cv-05640-YGR Document 70 Filed 09/14/20 Page 2 of 2


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE that Mark A. Perry of Gibson, Dunn & Crutcher LLP, a member of
            3    the State Bar of California (SBN 212532) and admitted to practice in this Court, hereby appears on
            4    behalf of Defendant Apple Inc. in this action, and is authorized to receive service of all pleadings,
            5    notices, orders, and other papers regarding this action on its behalf. His address, telephone, facsimile,
            6    and email are as follows:
            7                   MARK A. PERRY, SBN 212532
                                mperry@gibsondunn.com
            8
                                Gibson, Dunn & Crutcher LLP
            9                   1050 Connecticut Avenue, N.W.
                                Washington, DC 20036-5306
           10                   Telephone: 202.955.8500
                                Facsimile: 202.467.0539
           11

           12

           13    DATED: September 14, 2020                     GIBSON, DUNN & CRUTCHER LLP

           14

           15                                                  By:          /s/ Mark A. Perry

           16
                                                               Attorneys for Defendant Apple Inc.
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                                 DEFENDANT’S NOTICE OF APPEARANCE
                                                      CASE NO. 20-CV-05640-YGR
